Citation Nr: 0731873	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from December 1964 to October 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and January 2005 rating 
decisions in which the RO, inter alia, denied the veteran's 
claims for service connection for bilateral hearing loss, for 
tinnitus, and for PTSD.  In October 2003, the veteran filed a 
notice of disagreement (NOD) with regard to the first two 
issues; later, in January 2005, the veteran filed an NOD with 
regard to the denial of service connection for PTSD.  A 
statement of the case (SOC) dated in May 2005 was issued in 
July 2005, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in July 
2005.  A supplemental SOC (SSOC) was issued in February 2006.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of RO jurisdiction.  See 38 C.F.R. § 20.800 
(2007).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of each of the claims on appeal is warranted.

First addressing the claims for service connection for 
bilateral hearing loss and for tinnitus, the Board notes 
that, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service medical records reflect some change in the veteran's 
hearing acuity between his enlistment and separation 
examinations.  Even so, there were no findings of in-service 
(compensable) hearing loss or tinnitus.  However, the Board 
notes that the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this appeal, the veteran contends that he has hearing loss 
and tinnitus as a result of in-service noise exposure.  He 
served in the Republic of Vietnam (RVN) as a rifleman for 
four months during the Vietnam War.  His representative 
argues that the veteran's MOS alone exposed him to acoustic 
trauma.  Post-service medical records show that he has been 
diagnosed with moderate to severe hearing loss.  

Given the veteran's assertions of in-service noise exposure, 
the veteran's personnel records documenting service in the 
RVN from September 1967 to October 1968 (and likely combat 
service, as indicated below), but the absence of objective 
medical findings reflecting the current extent of veteran's 
claimed hearing loss, whether he has tinnitus, and the 
relationship, if any, between each such disability and in-
service noise exposure, the Board finds that VA examination, 
with audiometric testing, and a medical opinion by an 
otolaryngologist (ear, nose, and throat (ENT) physician)-
based on full consideration of the veteran's documented 
medical history and assertions-is needed to resolve these 
claims for service connection.   See 38 U.S.C.A. § 5103A 
(West 2002).  

The Board also finds that further examination is warranted in 
connection with the claim for service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1999).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In his stressor statement and during his hearing, the veteran 
reported that he was in a firefight in June 1966 while 
serving with the Marines in the 2d Battalion, 5th Marine 
Regiment in Vietnam.  In this case, the veteran has an 
assessment of PTSD (see December 2004 statement from a Vet 
Center licensed clinical social worker).  The RO denied his 
claim based on the fact that the veteran's personnel records 
showed that he did not arrive in Vietnam until September 15, 
1966.  However, during his hearing, the veteran indicated 
that he may have had the date wrong.

However, the Board's review of the record reveals that it is 
likely that the veteran's unit participated in combat in 
Vietnam.  Service personnel records show that he was in 
Vietnam from September 15, 1996 to October 30, 1967.  Between 
October 20, 1966 and September 9, 1968, the veteran's 
"Combat History - Expeditions - Awards Record" reflects 
participation in: Operation PRAIRIE, Quang Tri, RVN; 
Operation MISSISSIPPI, Quan Que Son Province, RVN; Operation 
Lincoln, Duc Duc Province, RVN; Operation TUSCALOOSA, Quan 
Nam Province, RVN; Operation INDEPENDENCE, Quang Nam 
Province, RVN; Operation LANOKE, Quan Nam Province, RVN; 
Operation NEW CASTLE, Quan Nam Province, RVN; Operation 
DIXIE, Quan Nam Province, RVN; Operation UNION "Antenna 
Valley", Duc Duc District, Quang Nam Province, RVN; 
Operation UNION II, Quang Tin Province, RVN; Operation 
ARIZONA, Quang Nam Province, RVN; and counterinsurgency 
operations with ServCo, 7th Engineer Battalion (Rein), FMF in 
the vicinity of DaNang, RVN.  

Resolving any doubt in the veteran's favor, the Board finds 
that it is likely that the veteran participated in combat 
with his unit; hence, corroboration of a specific in-service 
stressor associated with such service-if the stressor is 
consistent with the circumstances with that service-is 
unnecessary.  Here, the Board finds that the veteran's 
assertions of participating in (a) firefight(s), regardless 
of the actual date of any such firefight(s), is consistent 
with his likely combat service.  Significantly, there is 
nothing of record to directly contract the veteran's account 
of his in-service experiences.  See Pentecost v. Principi, 17 
Vet. App. 257 (2003); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Given the Board's findings as to the veteran's 
likely combat and associated firefight(s), and the PTSD 
assessment currently of record, the Board finds that VA 
psychiatric examination to obtain clear medical evidence as 
to whether the veteran meets the diagnostic criteria for PTSD 
due to firefight(s) associated with likely combat service in 
Vietnam is warranted.  See 38 U.S.C.A. § 5103A.

Hence, the RO should also arrange for the veteran to undergo 
appropriate examinations, by physicians, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to any scheduled evaluation or medical 
examination(s), without good cause, may result in a denial of 
the claims (as the original claims for service connection 
will be considered on the basis of evidence of record).   See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled evaluation and/or 
examination (s), the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file contains VA 
outpatient treatment records dated from February 2004 to July 
28, 2004 from the VA Medical Center (VAMC) in St. Louis, 
Missouri.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should undertake 
appropriate action to obtain all outstanding pertinent 
medical records from the St. Louis VAMC, dated from July 28, 
2004 to the present, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to any of the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any pertinent evidence in 
his possession (not previously submitted).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings, and 
effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should undertake any other notification and/or development 
action required by the VCAA prior to adjudicating the claims 
on appeal.  For the sake of efficiency, the RO's 
adjudications of the claims should include consideration of 
evidence submitted during the Board hearing, notwithstanding 
the waiver of RO consideration of that evidence.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the St. 
Louis VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
any psychiatric disability, the veteran's 
bilateral hearing loss and/or tinnitus, 
from July 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for hearing 
loss, for tinnitus and/or for PTSD that 
is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its notice to 
the veteran meets the requirements of the 
Dingess/Hartman (cited to above)-
particularly, as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified, by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA psychiatric and ENT 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear, and psychological testing, if 
warranted), should be accomplished (with 
all results made available to the 
physician(s) prior to the completion of 
his or her report) and all clinical 
findings should be reported in detail.  
Each physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

ENT examination - Based on the results of 
audiometric testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., the 50 percent or 
more probability) that such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include in-service noise exposure 
associated with likely combat service in 
Vietnam.

Psychiatric examination - The 
psychiatrist should render a specific 
determination as to whether the 
diagnostic criteria for PTSD-resulting 
from the veteran's claimed firefight(s) 
associated with likely combat service in 
Vietnam are met.  If a diagnosis of PTSD 
is deemed appropriate, the psychiatrist 
should comment upon the link between the 
current symptomatology and the veteran's 
in-service stressor(s).

5.  If the veteran fails to report to any 
scheduled evaluation and/or 
examination(s), the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hearing loss, for 
tinnitus and for PTSD, in light of all 
pertinent evidence (to include the 
evidence submitted directly to the Board 
during the August 2007 hearing) and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

